 Case 8:19-cr-00061-JVS Document 151 Filed 04/23/20 Page 1 of 2 Page ID #:2493



 1   H. Dean Steward SBN 85317
     107 Avenida Miramar, Ste. C
 2   San Clemente, CA 92672
     949-481-4900
 3   Fax: (949) 496-6753
 4   Attorney for Defendant
     MIACHAEL J. AVENATTI
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                               CENTRAL DISTRICT OF CALIFORNIA
 9
10   UNITED STATES,                                  Case No. SACR 19-61-JVS
11                Plaintiff,
12         vs.                                       AMENDED ORDER AND
13   MICHAEL J. AVENATTI                             CLARIFICATION RE BAIL PENDING
14         Defendant.                                TRIAL
15
16         GOOD CAUSE HAVING BEEN SHOWN, the Court makes the following
17
     clarifications on the previously issued order re bond. [docket # 140].
18
19   1. Defendant shall sign the bond and passport forms immediately after release, and

20   counsel shall file within 48 hours after his release. If he fails to do so, the minder shall
21
     immediately deliver him to MCC, and the release order is revoked. Defendant shall
22
23   submit to GPS monitoring by Pretrial Services immediately upon arrival at the

24   Manheimer residence.
25
     2. The Court, assuming all other conditions and requirements of the posting of a
26
27   property bond in this district are met, will approve the submitted property bond
28   without the actual file-stamped deed from the County of San Luis Obispo. The Court
                                                 -1-
 Case 8:19-cr-00061-JVS Document 151 Filed 04/23/20 Page 2 of 2 Page ID #:2494



 1   will rely primarily on the lot book report issued by Pacific Corporate and Title
 2
     Services of Sacramento, California and on file herein. When received, a copy of the
 3
 4   file stamped deed shall be submitted to the U.S. Attorneys Office.

 5
 6
 7
 8   Dated: April 23, 2020              _________________________

 9                                          Hon. James V. Selna
10
                                            U.S. District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -2-
